Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/861,004 filed on 04/28/2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 05/06/2021, 09/04/2020 and 04/28/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S Patent No. 10642668.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Initially, it should be noted that the present application and U.S Patent No. 8,028,299, have the same inventive entity.  The assignee for both applications is Open Text GXS ULC.

Instant Application 16/861,004
U.S. Patent 10642668
1.    An apparatus for producer-side prioritization of subsequent processing in a computer system, comprising:
a processor;

a set of computer instructions stored on a computer readable medium, the set of computer instructions executable by the processor to cause the processor to provide a message processing system that provides a processing flow, the message processing system comprising:
an input message consumer configured to consume input messages from an input message queue, the input messages comprising priority information; 






a command queue; 





a command producer configured to:
apply a function to the priority information to determine target times for commands corresponding to the input messages;

produce the commands for a next step in the processing flow, each command comprising a target time determined using priority information extracted from an input message to which that command corresponds;

queue the commands in the command queue; and 
a command consumer configured to select commands that have expired target times from the command queue for processing by the next step in the processing flow and consume the selected commands from the command queue.
2.    The apparatus of Claim 1, wherein the message processing system further comprises an output message producer configured to produce output messages corresponding to the input messages.

3.    The apparatus of Claim 1, wherein the command consumer is configured to limit a number of commands selected from the command queue at a time based on demand.

4.    The apparatus of Claim 1, wherein applying the function to the priority information to determine target times for the commands corresponding to the input messages comprises, for each of the commands:
determine a time delta associated with the priority information extracted from the input add the time delta associated with the priority information extracted from the input message to which the command corresponds to a current time to determine the target time to include in that command.

5.    The apparatus of Claim 4, wherein determining the time delta associated with the priority information extracted from the input message to which the command corresponds, comprises performing a lookup using a lookup table that associates time deltas with priority information.

6.    The apparatus of Claim 1, wherein the input messages are Java Messaging Service messages.

7.    The apparatus of Claim 1, wherein the command consumer is configured to:
identify candidate commands that have expired target times from the command queue; order the candidate commands into an order based on an ordering rule; and select the commands that have expired target times for processing according to the order.

8.    The apparatus of Claim 7, wherein the command consumer is configured to time order the candidate commands based on target time.

9.    The apparatus of Claim 1, wherein the message processing system comprises a plurality of command producers and a plurality of command consumers and each of the plurality of command producers is configured to apply the same function.

10.    The apparatus of Claim 1, wherein each command comprises the priority information extracted from the input message to which the command corresponds.

11.    The apparatus of Claim 1, wherein the command consumer is configured to pass priority information extracted from the selected commands to a next producer in the processing flow.

12.    A method for producer-side prioritization commands, comprising:
receiving, at a message processing system that implements a processing flow, input messages according to a messaging protocol for communicating between software components, the input messages comprising priority information;



producing, by a command producer of the message processing system, commands for a next step in the processing flow, the commands corresponding to the input messages, wherein producing the commands comprises applying a function to the priority information to determine target times for commands corresponding to the input messages and wherein each command comprises a target time determined using priority information extracted from an input message to which that command corresponds;
queuing the commands produced by the command producer in a command queue of the message processing system;
identifying, by a command consumer of the message processing system, commands in the command queue that have expired target times; and
selecting the identified commands for processing by the next step in processing flow and consuming, by the command consumer, the selected commands from the command queue.
13.    The method of Claim 12, further comprising producing output messages of the message processing system by a message producer.




14.    The method of Claim 12, further comprising limiting, by the command consumer, a number of commands selected from the command queue at a time based on demand.

15.    The method of Claim 12, wherein producing the commands comprises, for each of the commands:
determining a time delta associated with the priority information extracted from the input message to which the command corresponds; and
adding the time delta associated with the priority information extracted from the input message to which the command corresponds to a current time to determine the target time to include in that command.

16.    The method of Claim 15, wherein determining the time delta associated with the priority information extracted from the input message to which the command corresponds comprises performing a lookup in a lookup table that associates priority information with time deltas.

17.    The method of Claim 12, wherein the input messages are Java Messaging Service messages.

18.    The method of Claim 12, wherein:
identifying the commands in the command queue that have expired target times comprises identifying candidate commands from the command queue that have expired target times; and
selecting the identified commands for processing further comprises:
ordering the candidate commands into an order based on an ordering rule; and 
selecting the commands that have expired target times for processing according to the order.

19.    The method of Claim 18, wherein ordering the candidate commands based on the ordering rule comprises time ordering the candidate commands based on target time.

20.    The method of Claim 12, further comprising applying the same function by a plurality of command producers in the processing flow.

21.    The method of Claim 12, wherein each command comprises the priority information extracted from the input message to which the command corresponds.

22.    The method of Claim 12, further comprising the command consumer passing priority information extracted from the selected commands to a next producer in the processing flow.
1. An apparatus for producer-side prioritization of subsequent processing in a computer system, comprising: 
a processor; 
a set of computer instructions stored on a computer readable medium, the set of computer instructions executable by the processor to cause the processor to provide a message processing system that provides a processing flow, the message processing system comprising: 
an input message consumer configured to consume input messages from an input message queue, the input messages comprising priority information; 
an output message producer configured to produce output messages corresponding to the input messages; 
a command queue; and 
a command producer and a command consumer between the input message consumer and the output message producer in the processing flow; 
the command producer configured to: 
apply a function to the priority information to determine target times for commands corresponding to the input messages; 
produce the commands for a next step in the processing flow, each command comprising a target time determined using priority information extracted from an input message to which that command corresponds; and 
queue the commands in the command queue; and 
the command consumer configured to select commands that have expired target times from the command queue for processing by the next step in the processing flow and consume the selected commands from the command queue. 
  



  2. The apparatus of claim 1, wherein the command consumer is configured to limit a number of commands selected from the command queue at a time based on demand. 
    3. The apparatus of claim 1, wherein the command producer is configured to, for each of the commands: determine a time delta associated with the priority information extracted from the input message to which the command corresponds; and add the time delta associated with the priority information extracted from the input message to which the command corresponds to a current time to determine the target time to include in that command. 


    4. The apparatus of claim 3, wherein the command producer is further configured to: for each command, determine the time delta to be added to the current time to produce the target time for the command using a lookup table that associates time deltas with priority information. 
    5. The apparatus of claim 1, wherein the input messages are Java Messaging Service messages. 
    6. The apparatus of claim 1, wherein the command consumer is configured to: identify candidate commands that have expired target times from the command queue; order the candidate commands into an order based on an ordering rule; and select the commands that have expired target times for processing according to the order. 
   
 7. The apparatus of claim 6, wherein the command consumer is configured to time order the candidate commands based on target time. 
    8. The apparatus of claim 1, wherein the message processing system comprises a plurality of command producers and a plurality of command consumers and each of the plurality of command producers is configured to apply the same function. 
    9. The apparatus of claim 1, wherein each command comprises the priority information extracted from the input message to which the command corresponds. 
    10. The apparatus of claim 1, wherein the command consumer is configured to pass priority information extracted from the selected commands to a next producer in the processing flow. 

    11. A method for producer-side prioritization commands, comprising: 
receiving, by an input message consumer of a message processing system that implements a processing flow, input messages according to a messaging protocol for communicating between software components, the input messages comprising priority information; 
producing, by a command producer of the message processing system, commands for a next step in the processing flow, the commands corresponding to the input messages, wherein producing the commands comprises applying a function to the priority information to determine target times for commands corresponding to the input messages and each command comprises a target time determined using priority information extracted from an input message to which that command corresponds; 
queuing the commands produced by the command producer in a command queue of the message processing system;
identifying, by a command consumer of the message processing system, commands in the command queue that have expired target times; selecting the identified commands for processing by the next step in processing flow and consuming, by the command consumer, the selected commands from the command queue; and 
producing, by an output message producer of the message processing system, output messages corresponding to the input messages, wherein the command producer and the command consumer are between the input message consumer and the output message producer in the processing flow. 
    12. The method of claim 11, further comprising limiting, by the command consumer, a number of commands selected from the command queue at a time based on demand. 
    13. The method of claim 11, wherein producing the commands comprises, for each of the commands: determining a time delta associated with the priority information extracted from the input message to which the command corresponds; and 
adding the time delta associated with the priority information extracted from the input message to which the command corresponds to a current time to determine the target time to include in that command. 

    14. The method of claim 13, wherein determining the time delta associated with the priority information extracted from the input message to which the command corresponds comprises performing a lookup in a lookup table that associates priority information with time deltas. 

    15. The method of claim 11, wherein the input messages are Java Messaging Service messages. 
    16. The method of claim 11, wherein: identifying the commands in the command queue that have expired target times comprises identifying candidate commands from the command queue that have expired target times; and 
selecting the identified commands for processing further comprises: 
ordering the candidate commands into an order based on an ordering rule; and 
selecting the commands that have expired target times for processing according to the order. 
    17. The method of claim 16, wherein ordering the candidate commands based on the ordering rule comprises time ordering the candidate commands based on target time. 
    18. The method of claim 11, further comprising applying the same function by a plurality of command producers in the processing flow. 
    19. The method of claim 11, wherein each command comprises the priority information extracted from the input message to which the command corresponds. 

    20. The method of claim 11, further comprising the command consumer passing priority information extracted from the selected commands to a next producer in the processing flow. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 10, 12-13, 18-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2009/0210876 to Shen et al. (hereafter “Shen”) in view of US 2009/0064153 to Ishimura et al. (hereafter “Ishimura”)

As per claim 1, Shen discloses an apparatus for producer-side prioritization of subsequent processing in a computer system, comprising:
a processor (FIG. 8);
a set of computer instructions stored on a computer readable medium (FIG. 8), the set of computer instructions executable by the processor to cause the processor to provide a message processing system that provides a processing flow (FIGs. 5 and 8), the message processing system comprising:
an input message consumer configured to consume input messages from an input message queue (FIG. 5; paragraphs 0023, 0025, and 0027-0030: “In pull-model workload management, client requests to one of many clustered serves are sent to all servers in a queue, and a server pulls a request task from the queue when the server is available and has free resources to handle this request.”), the input messages comprising priority information (FIG. 2; paragraphs 0006; 0024-0030: “maintaining a processing priority for each of the job requests, and processing job requests asynchronously on the cluster of servers.”);  a command producer configured to:
apply a function to the priority information to determine target times for commands corresponding to the input messages (FIG. 5; paragraphs 0024-0030: i.e., threads associated with the job in the queue);
produce the commands for a next step in the processing flow, each command comprising a target time determined using priority information extracted from an input message to which that command corresponds (FIG. 5; paragraphs 0024-0030: adjusting thread priority based on waiting time).
Shen does not explicitly disclose a command queue; queue the commands in the command queue; and a command consumer configured to select commands that have expired target times from the command queue for processing by the next step in the processing flow and consume the selected commands from the command queue.
Ishimura further discloses a command queue (paragraphs 0019, 0021 and 0055); 
queue the commands in the command queue (paragraphs 0019, 0021 and 0055); and 
a command consumer configured to select commands that have expired target times from the command queue for processing by the next step in the processing flow and consume the selected commands from the command queue (paragraphs 0019, 0021 and 0055).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Ishimura into Shen’s teaching because it would provide for the purpose of changing the order of priority temporarily when the counted number of times reaches a predetermined value, and makes the command selection unit select a command from a command queue in which the number of times has reached a predetermined value  (Ishimura, paragraph 0021).

As per claim 2, Shen discloses wherein the message processing system further comprises an output message producer configured to produce output messages corresponding to the input messages (FIGs. 5 and 8; paragraphs 0024-0030).

As per claim 7, Shen discloses select the commands that have expired target times for processing according to the order (FIG. 5; paragraphs 0024-0030).
Shen does not explicitly disclose identify candidate commands that have expired target times from the command queue; order the candidate commands based on an ordering rule.
Ishimura further discloses identify candidate commands that have expired target times from the command queue (paragraphs 0019, 0021 and 0055);
order the candidate commands based on an ordering rule (paragraphs 0019, 0021 and 0055).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Ishimura into Shen’s teaching because it would provide for the purpose of changing the order of priority temporarily when the counted number of times reaches a predetermined value, and makes the command selection unit select a command from a command queue in which the number of times has reached a predetermined value  (Ishimura, paragraph 0021).

As per claim 8, Shen does not explicitly disclose wherein the command consumer is configured to time order the candidate commands based on target time.
Ishimura further discloses wherein the command consumer is configured to time order the candidate commands based on target time (paragraphs 0019, 0021 and 0055).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Ishimura into Shen’s teaching because it would provide for the purpose of changing the order of priority temporarily when the counted number of times reaches a predetermined value, and makes the command selection unit select a command from a command queue in which the number of times has reached a predetermined value  (Ishimura, paragraph 0021).

As per claim 10, Shen discloses wherein each command comprises the priority information extracted from the input message to which the command corresponds (FIG. 5; paragraphs 0024-0030).

As per claim 12, Shen discloses a method for producer-side prioritization commands, comprising:
receiving, at a message processing system that implements a processing flow (FIGs. 5 and 8), input messages according to a messaging protocol for communicating between software components (paragraphs 0024-0030), the input messages comprising priority information (FIG. 2; paragraphs 0006; 0024-0030: “maintaining a processing priority for each of the job requests, and processing job requests asynchronously on the cluster of servers.”);
producing, by a command producer of the message processing system (paragraphs 0024-0030), commands for a next step in the processing flow (paragraphs 0024-0030), the commands corresponding to the input messages (paragraphs 0024-0030), wherein producing the commands comprises applying a function to the priority information to determine target times for commands corresponding to the input messages (FIG. 5; paragraphs 0024-0030: i.e., threads associated with the job in the queue) and wherein each command comprises a target time determined using priority information extracted from an input message to which that command corresponds (FIG. 5; paragraphs 0024-0030: adjusting thread priority based on waiting time);
Shen does not explicitly disclose queuing the commands produced by the command producer in a command queue of the message processing system; identifying, by a command consumer of the message processing system, commands in the command queue that have expired target times; selecting the identified commands for processing by the next step in processing flow and consuming, by the command consumer, the selected commands from the command queue.
Ishimura further discloses queuing the commands produced by the command producer in a command queue of the message processing system (paragraphs 0019, 0021 and 0055);
identifying, by a command consumer of the message processing system, commands in the command queue that have expired target times (paragraphs 0019, 0021 and 0055);
selecting the identified commands for processing by the next step in processing flow and consuming, by the command consumer, the selected commands from the command queue (paragraphs 0019, 0021 and 0055).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Ishimura into Shen’s teaching because it would provide for the purpose of changing the order of priority temporarily when the counted number of times reaches a predetermined value, and makes the command selection unit select a command from a command queue in which the number of times has reached a predetermined value  (Ishimura, paragraph 0021).

As per claim 13, Shen discloses producing output messages of the message processing system by a message producer (paragraphs 0024-0030).

As per claim 18, it is a method claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 7.

As per claim 19, it is a method claim, which recite(s) the same limitations as those of claim 8. Accordingly, claim 19 is rejected for the same reasons as set forth in the rejection of claim 8.

As per claim 21, it is a method claim, which recite(s) the same limitations as those of claim 10. Accordingly, claim 21 is rejected for the same reasons as set forth in the rejection of claim 10.

Claims 3 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shen in view of Ishimura, as applied to claims 1 and 12, and further in view of US 2002/0004865 to Barth et al. (hereafter “Barth”)

As per claim 3, Shen does not explicitly disclose wherein the command consumer is configured to limit a number of commands selected from the command queue at a time based on demand.
Barth further discloses wherein the command consumer is configured to limit a number of commands selected from the command queue at a time based on demand (paragraph 0065).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Barth into Shen’s teaching and Ishimura’s teaching because it would provide for the purpose of by limiting the number of requests any DRAM must handle at any given time, the size of the command queue within the DRAM may be reduced, decreasing the complexity of the DRAM (Barth, paragraph 0065).

As per claim 14, it is a method claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 3.

Claims 6 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shen in view of Ishimura, as applied to claims 1 and 12, and further in view of US 2002/0078132 to Cullen et al. (hereafter “Cullen”)

As per claim 6, Shen does not explicitly disclose wherein the input messages are Java Messaging Service messages.
Cullen further discloses wherein the input messages are Java Messaging Service messages (paragraph 0022).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Cullen into Shen’s teaching and Ishimura’s teaching because it would provide for the purpose of a standard design for message-oriented middleware, senders and receivers communicate via queues (Cullen, paragraph 0022).

As per claim 17, it is a method claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 6.

Claims 9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shen in view of Ishimura, as applied to claims 1 and 112, and further in view of US 2014/0214899 to Li et al. (hereafter Li)

As per claim 9, Shen does not explicitly disclose wherein the message processing system comprises a plurality of command producers and a plurality of command consumers and each of the plurality of command producers is configured to apply the same function.
Li further discloses wherein the message processing system comprises a plurality of command producers and a plurality of command consumers and each of the plurality of command producers is configured to apply the same function (paragraph 0073: “The plurality of producers each may implement the same distribution function for distributing their respective input rows to the plurality of window sort operators.”).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Li into Shen’s teaching and Ishimura’s teaching because it would provide for the purpose of It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Cullen into Shen’s teaching and Ishimura’s teaching because it would provide for the purpose of distributing their respective input rows to the plurality of window sort operators (Li, paragraph 0073).

As per claim 20, it is a method claim, which recite(s) the same limitations as those of claim 9. Accordingly, claim 20 is rejected for the same reasons as set forth in the rejection of claim 9.

Allowable Subject Matter
Claims 4-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Related Prior Arts:
US 2010/0098414 to Kramer
[0039] FIG. 4 presents a diagram illustrating an ONU backpressure mechanism in accordance with an embodiment of the present invention. In FIG. 4, in addition to a number of queues, such as queue 402, ONU 400 also includes a flow-control mechanism 404. In one embodiment, flow-control mechanism 404 implements backpressure algorithm for controlling uplink flow rate from switch 406. The backpressure from ONU queues to switch output/egress queues are shown by arrows, such as arrow 420 in FIG. 4. Flow-control mechanism 404 monitors the status of every queue on ONU 400 as packets arrive to those queues, and sends flow-control messages to the traffic shapers of corresponding output/egress queues on switch 406 based on the monitored queue status. For example, ONU queue 402 is dedicated to voice traffic, which corresponds to an output/egress queue 410 also dedicated to voice traffic on switch 406. When ONU queue 402 exceeds a predetermined upper threshold, flow-control mechanism 404 sends a message to a traffic shaper 412 coupled to output/egress queue 410, instructing traffic shaper 412 to reduce the flow rate from queue 410. In one embodiment, the message is a "PAUSE" message which instructs traffic shaper 412 to pause traffic flow from queue 410, either for a fixed amount of time, or until further notice. On the other hand, when ONU queue 402 is below a predetermined lower threshold, flow-control mechanism 404 sends a message to traffic shaper 412, instructing traffic shaper 412 to increase the flow rate from queue 410. Because each queue is dedicated to a CoS, this per-queue-based flow-control scheme can adjust the flow rate of one CoS based on queue status for that CoS without affecting traffic flows of other CoS, thus providing a fair and efficient way of enforcing QoS. 

US 2018/0321833 to Nelson
[0110] FIG. 6 illustrates that a flow engine 614 can be implemented on a customer instance and flow engine 616 can be implemented on a secondary execution environment, such as a MID server. For flow engine 616 to execute an action of a run -time flow plan on the MID server, the flow plan builder 604 generates a run -time flow plan that includes two action start directive operations and two action end directive operations. Using FIG. 3 as an example, instead of having the action 334 include a single set of an action start directive operation 318 and action end directive operation 322, the action 334 can instead include two pairs of action start directive operation 418 and action end directive operation 322. In one embodiment, the second pair of action start directive operation 318 and action end directive operation 322 may be located between the first pair of action start directive operation 318 and action end directive operation 322. When the flow engine 614 executes the first action start directive operation 318 within a run-time flow plan, the flow engine 614 propagates inputs for the second action start directive operation's 418 input signature. Once flow engine 614 propagates the input, the flow engine 614 can package all of the operations (e.g., step operations) between the second action start directive operation 418 and action end directive operation 322 and forward the packaged operations to the External Communication Channel (ECC) queue 618. The ECC queue 618 then forwards the package operations as an ECC queue message to the MID server. 


US 2003/0231647 to Petrovykh
 [0029] In still other embodiments of this system the data parsed further includes event content or a portion thereof, and in others an original priority status assignment of low below a certain threshold to an event or representation thereof causes the event to be parsed. In other cases the measure of disposal time determined is an estimate based on known procedure for handling the event, and in yet other cases the measure of disposal time determined is an estimate based on historical averaging of previous measurements for the same originator of an event of a same type. In yet other cases events that are modified to reflect a higher priority state are immediately promoted from the queue to an appropriate final destination queue. In still other cases events that are modified to reflect a higher priority state are immediately routed to their final destinations. In yet other cases a measure of disposal time is taken collectively for a number of events of a same media type and summed as one disposal time for the sum of events or representations thereof considered, the sum compared to available resource load before priority state modification to determine if those resources will be unreasonable taxed. 

US 2011/0225113 to Mann
[0059] In step 526, the future task module 509 may wait for a defined period for the PCRN 505 to receive the corresponding gateway message. The future task module 509 may use a timer to wait for a defined waiting period. In other embodiments, the future task module may schedule a task at the end of the execution queue of the PCRN 505 so that the waiting period may be defined by the time it takes the PCRN 505 to process the earlier actions in its execution queue. The PCRN 505 in step 528 may receive the corresponding gateway message, which may be a Gx CCR request. The PCRN 505 may determine that the received gateway message corresponds to the application message by, for example, determining that the messages have a matching SBI. 

The prior art of record (Jess in view of Shen in view of Ishimura, Kramer, Nelson, Petrovykh and Manu) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in claims 4-5, 11, 15-16 and 22.


Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193